Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 1 of 15 PageID 1642




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JOSEPH WEY,

      Plaintiff,

v.                                                    Case No. 8:19-cv-1314-T-60JSS

CITY OF ST. PETERSBURG,

      Defendant.
__________________________________________/

                     ORDER DENYING CROSS-MOTIONS
                    FOR PARTIAL SUMMARY JUDGMENT

      This matter is before the Court on “Plaintiff’s Motion for Partial Summary

Judgment,” filed July 10, 2020. (Doc. 41). Defendant filed a response in opposition

and cross-motion for partial summary judgment on September 15, 2020. (Doc. 52).

Plaintiff filed his response opposing Defendant’s cross-motion on September 29,

2020. (Doc. 55). Upon review of the motions, response, court file, and record, the

Court finds as follows:

                                    Background1

      In January 2007, Plaintiff Joseph Wey began working as a Waste Water

Operator trainee for Defendant City of St. Petersburg, Florida (the “City”). (Doc. 40

at 1). In 2009, Plaintiff received his wastewater license and was promoted to Water

Reclamation Plant Operator II. (Doc. 53 at 1). In this position, Plaintiff worked

night shifts at the City’s Northwest Waste Water Facility (“Plant”), which operated


1For the purpose of ruling on the motions for summary judgment the Court must construe
the facts and evidence in the light most favorable to the non-moving party.

                                      Page 1 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 2 of 15 PageID 1643




24 hours a day, 365 days per year, and he was responsible for “lab analysis,

samples, DO [dissolved oxygen] readings, in charge of chlorine, meter reading and

clean up.” (Id.; Doc. 40-1 at 16). Plaintiff alleges that during this time, it was

common practice for operators to arrive up to fifteen minutes before their shifts

began in order to participate in shift-change meetings, where the outgoing operator

briefed the incoming operator on all that was going on at the Plant. (Doc. 40-1 at

45).

        To calculate the time for which operators were to be paid, the City used the

Kronos timekeeping system, which “round[s] up to an employee’s start time if they

clock in within 15 minutes of the start of their shift… [h]owever, at all other times,

the system rounds down to the tenth of an hour.” (Doc. 40 at 3). Put differently, if

an individual is set to start his or her shift at 7:00 a.m. and logs in at 6:46 a.m.,

Kronos will round up and start the pay period at 7:00 a.m. See id. at 3-4.

Furthermore, if an employee’s shift is set to end at 7:00 p.m. and the employee logs

in at 7:05 p.m., Kronos will round down and that employee will not be paid for the

additional five minutes worked. See (id.). This system was in place and applied to

Plaintiff while he was employed by City.

        On July 24, 2015, Plaintiff was diagnosed with Attention Deficit Disorder –

Inattentive Type (“ADHD”)2 and was prescribed Adderall and, later, Vyvanse. (Doc.

40 at 4). He took medication daily to treat his condition for approximately a year

and a half. (Id.). Despite this ongoing treatment, Plaintiff alleges that his condition


2 Plaintiff
          refers to this condition as “ADHD.” In the interest of consistency and clarity, the
Court will do the same.

                                         Page 2 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 3 of 15 PageID 1644




affected his ability to communicate, causing him to appear “mean or impolite” when

talking in person, and “threatening and hostile” when communicating in writing.

(Id. at 4-5). These difficulties communicating, Plaintiff alleges, were compounded

by partial hearing loss he suffered while serving in the military, causing him to

speak at an above-normal volume. (Id. at 5). Plaintiff informed the City of his

ADHD diagnosis in August of 2015. (Id. at 2); Doc. 53 at 2). Plaintiff claims he

then began facing discrimination due to his disability and complained to human

resources as early as January 27, 2017. (Doc. 1 at ¶¶ 22-23).

      Beginning in September of 2017, Plaintiff sent a series of tweets and “blast

emails” to his co-workers, supervisors, City upper management, and news outlets

raising various work-related complaints. (Doc. 40-1 at 112-13). Specifically,

Plaintiff sent emails and tweets to St. Petersburg Mayor Kriseman, complaining

that the Mayor “obviously doesn’t care about his employees” due to a pay dispute

that arose during Hurricane Irma. (Doc. 40-1 at 37); see (Doc. 53-1 at 30). The City

then suspended Plaintiff’s work email and placed him on temporary leave for

violating the City’s email policies. (Docs. 40-1 at 37; 53-1 at 30). This was reflected

in an October performance review, which noted that Plaintiff “experienced an

occasional outburst via email communications to management and other superiors,”

and set three performance goals for Plaintiff, all related to improving his

communication in the workplace. (Doc. 40 at 2).

      On December 9, 2017, Plaintiff sent another email, this time from his

personal account – due to the restrictions placed on his work email – to human



                                      Page 3 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 4 of 15 PageID 1645




resources complaining that he was being treated differently by his supervisor due to

his disability. (Doc. 40 at 2). The City consequently suspended Plaintiff for three

days on January 26, 2018. (Id. at 2-3). During this most recent suspension,

Plaintiff sent an email to City employees and the Tampa Bay Times alleging that

the City was violating the Fair Labor Standards Act (“FLSA”). (Id. at 3). Plaintiff

sent an additional email claiming that he planned to file a formal discrimination

charge. (Id.). Plaintiff was terminated on February 5, 2018. (Doc. 40-1 at 92).

      On May 15, 2019, Plaintiff filed his complaint in Florida’s Sixth Judicial

Circuit in and for Pinellas County, Florida, alleging: (1) discrimination under the

Florida Civil Rights Act (Count I), (2) retaliation under the Florida Civil Rights Act

(Count II), (3) discrimination under the Americans with Disabilities Act (Count III),

(4) retaliation under the Americans with Disabilities Act (Count IV), (5) unpaid

overtime under the FLSA (Count V), and (6) retaliation under the FLSA (Count VI).

(Doc. 1). Defendant removed the case to this Court on May 31, 2019. (Id.).

                                  Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary

judgment is not defeated by the existence of a factual dispute. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). Only the existence of a genuine issue of

material fact will preclude summary judgment. Id.




                                      Page 4 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 5 of 15 PageID 1646




      The moving party bears the initial burden of showing that there are no

genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d

1256, 1260 (11th Cir. 2004). When the moving party has discharged its burden, the

nonmoving party must then designate specific facts showing the existence of

genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations or

evidence, the nonmoving party’s evidence is presumed to be true and all reasonable

inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

Plantation, 344 F.3d 1161, 1164 (11th Cir. 2003).

      Where, the moving party will bear the burden of proof on an issue at trial,

demonstrating the absence of a genuine issue of material fact requires the

submission of credible evidence that, if not controverted at trial, would entitle the

moving party to a directed verdict on that issue. Fitzpatrick v. City of Atlanta, 2

F.3d 1112, 1115 (11th Cir. 1993). Only if the moving party meets that burden is the

non-moving party required to produce evidence in opposition. Chanel, Inc. v. Italian

Activewear of Fla. Inc., 931 F.2d 1472, 1477 (11th Cir. 1991). Summary judgment

should be denied unless, on the record evidence presented, a reasonable jury could

not return a verdict for the non-moving party. Id.; see also Fitzpatrick, 2 F.3d at

1115-16.

      The standard for cross-motions for summary judgment is not different from

the standard applied when only one party moves for summary judgment. Am.

Bankers Ins. Grp. v. United States, 408 F.3d 1328, 1331 (11th Cir. 2005). The Court



                                      Page 5 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 6 of 15 PageID 1647




must consider each motion separately, resolving all reasonable inferences against

the party whose motion is under consideration. Id. “Cross-motions for summary

judgment will not, in themselves, warrant the court in granting summary judgment

unless one of the parties is entitled to judgment as a matter of law on facts that are

not genuinely disputed.” United States v. Oakley, 744 F.2d 1553, 1555 (11th Cir.

1984) (quoting Bricklayers Int’l Union, Local 15 v. Stuart Plastering Co., 512 F.2d

1017 (5th Cir. 1975)).

                                        Analysis

       Plaintiff moves for partial summary judgment, requesting the Court to find,

as a matter of law, that (1) the City’s rounding policy violates the FLSA, and (2)

that he has a disability as defined by the Americans with Disabilities Act (“ADA”)

and the Florida Civil Rights Act (“FCRA”). (Doc. 41). The City opposes Plaintiff’s

motion and moves for summary judgment itself, requesting the Court to find that

(1) the rounding policy does not violate the FLSA, (2) that Wey has no ADA-

recognized disability, and (3) Plaintiff failed to prove a prima facie case of

retaliation under the ADA. (Doc. 52).

City’s Rounding Policy Under the FLSA

       Both parties request the Court determine whether, as a matter of law, the

City’s rounding policy violates the FLSA.3 Under the FLSA, employees are

generally entitled to 1.5 times their normal hourly pay for every hour worked over

forty hours per week. See 29 U.S.C. §207(a)(1). “An employer is not required,


3 It
  is not contested that the City is a covered employer, and that Plaintiff is a non-exempt
employee, under the FLSA. (Doc. 41 at 3).

                                        Page 6 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 7 of 15 PageID 1648




however, to compensate an employee for all of the employee's time that is associated

with work.” Kavanagh v. Grand Union Co., 192 F.3d 269, 272 (2d Cir. 1999).

      The Portal-to-Portal Act, which amends the FLSA, identifies those employee

activities that are not compensable under the statute. 29 U.S.C. § 251 et seq. An

employer is not subject to liability under the FLSA for failure to pay employees

overtime compensation for “activities which are preliminary to or postliminary to

said principal activity or activities, which occur either prior to the time on any

particular workday at which such employee commences, or subsequent to the time

on any particular workday at which he ceases, such principal activity or activities.”

29 U.S.C. § 254(a)(2). Preliminary and postliminary activities, however, are

compensable if they are “an integral and indispensable part of the [employee's]

principal activities.” IBP, Inc. v. Alvarez, 546 U.S. 21, 29-30 (2005); Bonilla v.

Baker Concrete Const., Inc., 487 F.3d 1340, 1344 (11th Cir. 2007); 29 CFR § 785.24.

An employer is not required to pay employees for otherwise compensable activities

if the time spent performing those activities is de minimis. 29 CFR § 785.47.

Furthermore, the regulations promulgated under the FLSA permit employers to

implement “rounding policies.” 29 CFR § 785.48(b). These policies are only

permissible so long as “[they] will not result, over a period of time, in failure to

compensate the employees properly for all the time they have actually worked.” Id.

      Plaintiff’s FSLA claim is based on the City’s rounding policy, which excluded

time spent at pre-shift meetings. Plaintiff contends the shift-change meetings were

a necessary and integral part of the job because Waste Water Operators needed to



                                       Page 7 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 8 of 15 PageID 1649




use these meetings to convey information so that they could adequately perform

their duties. The City disagrees and argues that the rounding policy is de minimis

because these meetings were not indispensable for Plaintiff’s job given that they

were not officially required, and because a logbook was available for Plant operators

to review that showed what occurred on the prior shift.

         Here, outstanding issues of fact preclude this Court from ruling at the

summary judgment stage that the shift-change meetings were necessary and

therefore compensable. For example, while the parties have extensively briefed

these issues, it is still unclear what specific duties Plaintiff performed as a Waste

Water Operator, and how the shift-change meetings impacted the functioning of the

Plant. Furthermore, without knowing what information was regularly included in

the logbook and how often it was updated, it is impossible for the Court to

determine whether the shift-change meetings were truly indispensable, or merely a

time-saving courtesy among operators. Since the Court must first determine

whether the shift-change meetings are compensable before ruling on whether the

rounding policy violated the FLSA, summary judgment is inappropriate.

         The Court will nevertheless note that, should these meetings be found to be

compensable, both the text of the applicable FLSA regulations and the test adopted

by the Ninth and Tenth Circuits interpreting these regulations indicate this policy

would violate the FLSA. 4 See Corbin v. Time Warner Entertainment-

Advance/Newhouse P’ship, 821 F.3d 1069, 1076-1077 (9th Cir. 2016) (holding that



4   At this time, these are the only two circuits that have formally addressed this issue.

                                            Page 8 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 9 of 15 PageID 1650




the FLSA requires rounding policies to be both facially neutral and neutral in

application). Here, the City’s rounding policy appears to have worked against the

employees -- and in the City’s favor -- 96% of the time, resulting in thousands of

dollars of backpay owed to Plaintiff and his colleagues.5 See (Doc. 41 at 8); 29 CFR §

785.48(b). It should be noted that in Aguilar v. Mgmt. & Training Corp., 948 F.3d

1270, 1288-89 (10th Cir. 2020), the Circuit Court of Appeals seemed to agree that “a

rounding policy that works in the employer’s favor 94% of the time is probably not neutrally

applied.”

       As such, the Court concludes that, while Plaintiff appears to have a strong

argument on this point, issues of material fact preclude summary judgment in favor

of either party at this time. Plaintiff’s motion for summary judgment is therefore

denied as to this ground, as is the City’s motion for summary judgment.

Definition of Disability Under the ADA and FCRA

       Both parties request that the Court determine, as a matter of law, whether

Plaintiff has a disability as defined by the ADA and FCRA. Since “disability

discrimination claims under the Florida Civil Rights Act are analyzed using the

same framework as claims under the Americans with Disabilities Act,” this Court

will conduct the analysis under the ADA.6 See Holly v. Clairson Indus., L.L.C., 492




5 Based on documents submitted, the City has given on average $2,779.42 in unpaid wages,
exclusive of liquidated damages, to 48 City employees. (Doc. 54-6); (Doc. 55 at 6-7).
Plaintiff alleges that he is currently the only former City employee who hasn’t yet received
owed backpay. (Doc. 55 at 7).
6 The ADA was amended by the Americans with Disabilities Act Amendments Act

(“ADAAA”), which took effect on January 1, 2009. See Wolfe v. Postmaster Gen., 488 F.
App’x 465, 467 (11th Cir. Aug. 31, 2012).

                                        Page 9 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 10 of 15 PageID 1651




 F.3d 1247, 1255 (11th Cir. 2007); Irizarry v. Mid Fla. Cmty. Servs., Inc., No. 8:08-cv-

 00454-T-17TBM, 2009 WL 2135113, *2 (M.D. Fla. July 14, 2009).

        The ADA defines “disability” as “a physical or mental impairment that

 substantially limits one or more major life activities.” 42 U.S.C. § 12102(1).

 Nevertheless, “not every impairment will constitute a disability within the meaning

 of [the ADA].” 29 C.F.R. § 1630.2(j)(1)(ii). In determining whether Plaintiff is

 disabled under the ADA, the Court must: (1) consider whether the alleged disability

 was a physical or mental impairment; (2) identify the activities impaired and

 determine whether they are “major life activities;” and (3) determine whether the

 impairment substantially limited these activities. See, e.g., Hudson v. Tyson Farms,

 Inc., 769 F. App’x 911, 915 (11th Cir. 2019) (citing Bragdon v. Abbott, 524 U.S. 624,

 631 (1998)). Since symptoms of an impairment can vary widely from person to

 person, courts must review each disability claim on a case-by-case basis, with

 analysis based on the effect of that impairment on the life of the individual rather

 than simply on the name or diagnosis of the impairment. Garret v. Univ. of Ala. at

 Birmingham Bd. of Trs., 507 F.3d 1306, 1311 (11th Cir. 2007); Garavito v. City of

 Tampa, 640 F. Supp. 2d 1374, 1379 (M.D. Fla. 2009) (citing Sutton v. United Air

 Lines, Inc., 527 U.S. 471, 483 (1999)).

       Plaintiff contends that ADHD is a mental impairment that substantially

 limits his communication skills. Other courts have recognized ADHD as a valid

 mental impairment. See Karlik v. Colvin, 15 F. Supp. 3d 700, 708 (E.D. Mich.

 2014); 29 C.F.R. § 1630.2(h)(2) (broadly defining a “mental impairment” as “[a]ny



                                       Page 10 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 11 of 15 PageID 1652




 mental or psychological disorder”). In addition, communication has been

 determined to constitute a major life activity under the ADA. See Cunningham v.

 Nature’s Earth Pellets, L.L.C., 433 Fed. App’x. 751, 752 (11th Cir. 2011); 29 C.F.R. §

 1630.2(h)(i)(1)(i) (explicitly including “communicating” as a major life activity).

       Plaintiff must also establish that the undisputed facts show that his

 impairment substantially limits his ability to communicate. In his deposition,

 Plaintiff indicated his ADHD – combined with his hearing loss – causes him to

 speak louder than normal. He believes this causes his communication to

 unintentionally appear impolite or hostile, resulting in discrimination against him.

 Furthermore, the medical records he submitted indicate his ADHD has led him to

 be “verbally impulsive”. (Doc. 54-6, Ex. B). However, these same medical records

 indicate his “expressive and communication skills [have been] normal” from his first

 recorded visit with his psychiatrist in July 2015, to his last in February 2017. (Id.).

       Given that Plaintiff will bear the burden of proof on this issue at trial,

 demonstrating the absence of a genuine issue of material fact requires the

 submission of credible evidence that, if not controverted at trial, would entitle the

 moving party to a directed verdict on the issue. The Court finds that Plaintiff has

 not met his burden here. However, Plaintiff has provided sufficient evidence that a

 reasonable jury could find that his impairment substantially limits his

 communications skills. See Irizarry v. Mid Fla. Cmty. Servs., Inc., No. 8:08-CV-

 00454-T-17TBM, 2009 WL 2135113, *3 (M.D. Fla. July 14, 2009) (“Determining

 whether the impairment substantially limits a major life activity is ordinarily a



                                       Page 11 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 12 of 15 PageID 1653




 question of fact for the jury; however, summary judgment is appropriate if Plaintiff

 fails to create a genuine issue of fact in this regard.”). The parties’ cross-motions for

 summary judgment on this issue are both due to be denied.

 Disability Discrimination Claims

       The City also moves for partial summary judgment, requesting that the

 Court also find that, as a matter of law, it did not discriminate against Plaintiff

 because of his disability. Under the McDonnell Douglas framework – which applies

 to ADA and FCRA discrimination cases – the employee bears the initial burden of

 establishing a prima facie case of disability discrimination. McDonnell Douglas

 Corp. v. Green, 411 U.S. 792, 802 (1973); Cleveland v. Home Shopping Network, 369

 F.3d 1189, 1193 (11th Cir. 2004); Holly, 492 F.3d at 1255 (“… disability

 discrimination claims under the FCRA are analyzed using the same framework as

 ADA claims.”). A prima facie case exists where a plaintiff shows he or she had “(1) a

 disability, (2) that [he or she] was otherwise qualified to perform the job, and (3)

 that [he or she] was discriminated against based on the disability.” Id. Once a

 prima facie case is made, a presumption of discrimination is established, and the

 burden then shifts to the employer to “articulate a legitimate, non-discriminatory

 reason for the challenged action.” Wascura v. City of South Miami, 257 F.3d 1238,

 1242 (11th Cir. 2001). Once the employer comes forward with a legitimate reason

 “the presumption of discrimination is eliminated” and the plaintiff must then

 submit evidence that “the reasons given by the employer were not the real reasons




                                       Page 12 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 13 of 15 PageID 1654




 for the adverse employment decision,” i.e. that the reasons given by the employer

 were pretextual Id. at 1243.

       Here, Plaintiff has made a prima facie case of disability discrimination by

 alleging he (1) has ADHD (which he testified about and supported with medical

 records from his Psychiatrist), (2) is otherwise qualified to perform the duties of a

 Waste Water Operator (which is not contested by the parties), and (3) was subjected

 to discrimination by receiving more performance reviews than his colleagues, being

 suspended, and ultimately being terminated from employment.

       The burden then shifts to the City to proffer a legitimate reason for the

 challenged action. To meet this burden, the City states that Plaintiff was not

 discriminated against based on his disability – rather, he received performance

 reviews, was suspended, and was ultimately terminated for sending impolite emails

 to his colleagues, superiors, high-ranking City officials, and news outlets, in

 violation of the City’s Code of Conduct and email policy. This is a legitimate and

 non-discriminatory reason for taking action against Plaintiff. See Llewellyn v.

 Sarasota Cty. Sch. Bd., 8:07-cv-1712-T-33TGW, 2009 WL 5214983, at *11 (M.D. Fla.

 Dec. 29, 2009) (“Defendant has offered a legitimate and non-discriminatory reason

 for taking action… [violation of a] Code of Conduct.”).

       At this point, the presumption of discrimination vanishes, and Plaintiff must

 present evidence that this stated reason is pretextual. Specifically, Plaintiff relies

 on evidence that his supervisor called him “crazy” and that the chief of staff of his

 union referred to him as having “some kind of mental condition.” (Doc. 55 at 11). In



                                       Page 13 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 14 of 15 PageID 1655




 addition, a colleague testified that “it was evident [Plaintiff] was being treated

 differently from others” and that he specifically “witnessed [Plaintiff’s supervisor]

 treat him differently.” (Id.). Because Plaintiff has submitted evidence to show that

 the City’s reason is pretextual, City’s motion for summary judgment is denied as to

 this ground. See Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir.

 2011) (“[T]he plaintiff will always survive summary judgment if he presents

 circumstantial evidence that creates a triable issue concerning the employer’s

 discriminatory intent.”).

 ADA Retaliation Claim

       Finally, the City seeks partial summary judgment, requesting that the Court

 find that, as a matter of law, Plaintiff has failed to prove a prima facie case of

 retaliation under the ADA. A prima facie case of retaliation requires plaintiff to

 show that (1) he engaged in statutorily protected activity, (2) he suffered a

 materially adverse action, and (3) there was some causal relation between the two

 events. Baston v. Salvation Army, 897 F.3d 1320, 1329 (11th Cir. 2018). The City

 specifically contends that the conduct Wey engaged in, sending multiple tweets and

 blast emails to his colleagues, superiors, the Mayor of St. Petersburg and the

 Tampa Bay Times, is not a statutorily protected activity and therefore City did not

 retaliate against Plaintiff in violation of the ADA.

       The Court disagrees. Here, Plaintiff engaged in a statutorily protected

 activity by complaining to his superiors and others that he was the being

 discriminated against because of his disability. See Batson v. Salvation Army, 897



                                       Page 14 of 15
Case 8:19-cv-01314-TPB-JSS Document 64 Filed 12/08/20 Page 15 of 15 PageID 1656




 F.3d 1320, 1329 (11th Cir. 2018). Plaintiff also alleges that he suffered materially

 adverse actions – including being suspended and being terminated – as a result of

 raising his discrimination complaints. See id. This is all that is needed to state a

 prima facie case for retaliation under the ADA. Accordingly, the City’s motion for

 summary judgment on this issue is denied.

       It is therefore

       ORDERED, ADJUDGED, and DECREED:

    (1) “Plaintiff’s Motion for Partial Summary Judgment” (Doc. 41) and “Defendant,

       City of St. Petersburg’s, Response to Plaintiff’s Motion for Partial Summary

       Judgment, Motion for Summary Judgment and Memorandum of Law in

       Support” (Doc. 52) are both hereby DENIED.

       DONE and ORDERED in Chambers, in Tampa, Florida, this 8th day of

 December, 2020.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE




                                       Page 15 of 15
